Citation Nr: 1129356	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) with the United States Marine Corps Reserve from January 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied entitlement to the benefit sought.

The Veteran requested a hearing before a Veterans Law Judge, and such was scheduled for March 2008.  The Veteran failed to report; he subsequently informed the Board that he was incarcerated until 2017, with a parole hearing scheduled for 2009.  He requested scheduling of a videoconference hearing prior to his release.  The Board denied the motion for rescheduling in May 2008, finding that good cause for the failure to report was not shown.  The Veteran has not renewed his request.

In May 2008, the Board issued a decision denying service connection for hepatitis C.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (the Court), which in October 2010 issued a memorandum decision vacating the Board decision and remanding the matter for further consideration

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Court determined that the October 2006 VA examination relied upon in denying the Veteran's claim was not adequate.  The examiner had not fully considered all identified potential risk factors in rendering an opinion regarding a nexus between service and current diagnosis.

The Court found that the examiner's discussions of tattoos and air gun inoculations as risk factors was sufficient.  However, the examiner did not address the potential of nexus based on high risk sexual activity, as evidenced by the Veteran's treatment for gonorrhea during ACDUTRA.

Further, the Veteran has submitted additional evidence, not previously considered by VA, that evidence of abnormal levels of alkaline phosphatase may indicate the presence of hepatitis.

On remand, a new VA examination is required.  The examiner must discuss with specificity each risk factor which is present in opining whether it is at least as likely as not that the currently diagnosed hepatitis C is related to active military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether currently diagnosed hepatitis C is at least as likely as not related to active military service.  All risk factors must be identified and discussed with specificity.  To that end, the examiner should be informed of the following, and such must be addressed:

a) Air gun inoculation in service was likely; in this 
regard, CAVC has already determined that the discussion in the first Board decision was adequate.

b) The Veteran did not have any tattoos at entry into service or at separation; in this regard, CAVC has already determined that the discussion in the first Board decision was adequate.
c) The Veteran was diagnosed with gonorrhea in service; the Veteran should be asked to explain the circumstances of the in-service infection.

d) The Veteran demonstrated elevated alkaline phosphatase levels in March 1978, six years after separation.  The significance, if any, of the passage of time from discharge must be specifically addressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
         
2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
         
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



